Citation Nr: 0013585	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for tinea pedis, 
claimed as jungle rot and maceration of the toes.

4.  Entitlement to service connection for bilateral hallux 
valgus, claimed as bunions.

5.  Entitlement to service connection for disability due to 
Agent Orange exposure.

6.  Entitlement to service connection for disability due to 
nuclear- biological- chemical (NBC) exposure.

7.  Entitlement to service connection for a right ankle 
sprain.

8.  Entitlement to service connection for left arm 
disability.

9.  Entitlement to service connection for residuals of a 
concussion.

10.  Entitlement to service connection for rhinorrhea.

11.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

12.  Entitlement to service connection for a right elbow 
disability.

13.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH). 

14.  Entitlement to service connection for presbyopia, 
hyperopia, and astigmatism.

15.  Entitlement to an increased (compensable) rating for 
dislocated right shoulder with traumatic arthritis.

16.  Entitlement to an increased (compensable) rating for 
traumatic arthritis, left elbow.

17.  Entitlement to an increased (compensable) rating for 
chip fracture, right foot and fourth toe.

18.  Entitlement to an increased (compensable) rating for a 
left ankle injury.

19.  Entitlement to an increased (compensable) rating for 
history of fractured toes, left foot.

20.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

21.  Entitlement to an increased (compensable) rating for 
sinusitis with history of sinus wall rupture.

22.  Entitlement to an increased (compensable) rating for 
residuals of fragment wounds, right forearm.

23.  Entitlement to an increased (compensable) rating for 
residuals of a fragment wound, left thigh.

24.  Entitlement to an increased (compensable) rating for 
arthritis, both hands.

25.  Entitlement to a rating in excess of 10 percent for 
residuals of a back injury.

26.  Entitlement to a rating in excess of 10 percent for 
painful right knee with history of fragment wound.

27.  Entitlement to a rating in excess of 10 percent for 
painful left knee with history of fragment wound.

28.  Entitlement to a rating in excess of 10 percent for 
arthritis, left hip, from May 1, 1997 to February 12, 1998.

29.  Entitlement to a rating in excess of 30 percent for 
postoperative total right hip replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from April 1959 to 
July 1970, and from November 1979 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veteran's Affairs (VA).  In August 1998, the 
veteran testified at a hearing at the RO.  


FINDINGS OF FACT

1.  In an October 1979 rating decision, a claim by the 
veteran for entitlement to service connection for a duodenal 
ulcer was denied; the veteran did not initiate an appeal from 
that determination.  

2.  Evidence received subsequent to the October 1979 rating 
decision is not, by itself or in connection with evidence 
already of record, so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim 
of entitlement to service connection for service connection 
for a duodenal ulcer.  

3.  The veteran suffers from hemorrhoids which were first 
manifested during his active military service.

4.  The veteran suffers from tinea pedis of both feet which 
was first manifested during his active military service.

5.  The veteran suffers from hallux valgus which was first 
manifested during his active military service.

6.  The veteran had military service in Vietnam from December 
1966 to June 1967, and in the Southwest Asia theater of 
operations in 1990 and 1991.

7.  There is no competent evidence of a current disability 
associated with exposure to Agent Orange or NBC exposure.

8.  There is no competent evidence of an undiagnosed illness 
that is attributable to service in the Persian Gulf.

9.  There is no medical diagnosis of disability of the right 
ankle.

10.  There is no medical diagnosis of disability of the left 
arm, exclusive of the service-connected left elbow arthritis, 
that is related to military service.

11.  There is no medical diagnosis of residuals of a 
concussion.

12.  There is no medical diagnosis of rhinorrhea.

13.  There is no medical diagnosis of PTSD.

14.  There is no medical diagnosis of a right elbow 
disability.

15.  There is no medical evidence of a nexus between the 
veteran's BPH and his active military service.

16.  Presbyopia, hyperopia, and astigmatisms are disabilities 
for the purposes of entitlement to VA compensation benefits.  

17.  The veteran's service-connected traumatic arthritis of 
the left elbow is manifested by degenerative changes and 
painful motion without actual limitation of motion of the 
elbow joint. 

18.  The veteran's service-connected chip fracture of the 
right foot and fourth toe is productive of no more than mild 
arthritic changes of the metatarsal phalangeal joints of the 
right foot.

19.  The veteran's service-connected left ankle injury is not 
productive of any limitation of motion of the ankle joint or 
functional loss due to pain.  

20.  The veteran's service-connected residuals of the 
fractured toes of the left foot are manifested by severe 
degenerative change of the interphalangeal joint of the great 
toe and pain with standing for extended periods of time.   

21.  The veteran has Level I hearing acuity in each ear. 

22.  The veteran's service-connected sinusitis is productive 
of no more than mild tenderness to palpation of the sinus 
area, without active inflammation or evidence one or two 
incapacitating episodes per year requiring prolonged 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year as characterized by headaches, pain, and 
purulent discharge or crusting.  

23.  The veteran's service-connected arthritis of the hands 
is productive of no more than mild degenerative changes of 
the metacarpal phalangeal joints and distal interphalangeal 
joints of both hands.

24. From May 1, 1997 to February 12, 1998, the veteran's 
service-connected left hip arthritis was productive of marked 
disability as manifested by limitation of flexion to 60 
degrees with pain and severe degenerative disease.

25.  The veteran's service-connected postoperative total 
right hip replacement is manifested by moderately severe 
residuals characterized by pain, weakness and limitation of 
flexion to 60 degrees.


CONCLUSIONS OF LAW

1.  The October 1979 rating decision which denied entitlement 
to service connection for a duodenal ulcer is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has not been received since the 
October 1979 rating decision which denied entitlement to 
service connection for a duodenal ulcer, and the veteran's 
claim for that benefit has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991), 38 C.F.R. § 3.156 (1999).

3.  Hemorrhoids, bilateral tinea pedis, and bilateral hallux 
valgus were incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999). 

4.  The veteran's claims of entitlement to service connection 
for:  disability due to Agent Orange exposure; disability due 
to NBC exposure; a right ankle sprain; left arm disability; 
residuals of a concussion; rhinorrhea; PTSD; right elbow 
disability; and BPH, are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  Service connection for presbyopia, hyperopia, and 
astigmatism is precluded by governing regulations.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.303, 4.9 (1999).

6.  The schedular criteria for entitlement to a 10 percent 
rating, and no more, for service-connected traumatic 
arthritis of the left elbow have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5206-5209 (1999).

7.  The schedular criteria for entitlement to a 10 percent 
rating, and no more, for service-connected chip fracture of 
the right foot and fourth right toe have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5284 (1999). 

8.  The schedular criteria for entitlement to a compensable 
disability rating for service-connected left ankle injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (1999).

9.  The schedular criteria for entitlement to a 10 percent 
rating, and no more, for service-connected fractured toes of 
the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5284 
(1999).

10.  The criteria for entitlement to a compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1999).

11.  The schedular criteria for entitlement to a compensable 
disability rating for service-connected sinusitis with 
history of a sinus wall rupture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6514 (1999).

12.  The schedular criteria for entitlement to a disability 
rating of 10 percent, and no more, for arthritis, both hands, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5220 (1999).

13.  The schedular criteria for entitlement to a disability 
evaluation of 30 percent, and no more, for arthritis of the 
left hip from May 1, 1997 to February 12, 1998, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5255 (1999).

14.  The schedular criteria for entitlement to a disability 
evaluation of 50 percent, and no more, for postoperative 
total right hip replacement have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5054 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Ulcer Claim

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108 (West 1991).  
A three-part analysis is to be applied when a claim to reopen 
is presented.  Winters v. West, 12 Vet. App. 203, 205-206 
(1999); and Elkins v. West, 12 Vet. App. 209, 215-218 (1999).  
The first step is to determine whether new and material 
evidence has been presented pursuant to 38 C.F.R. § 3.156(a).  
If so, there must then be a determination whether the claim 
presented is well grounded under 38 U.S.C.A. § 5107(a).  If 
the claim is not well grounded, the "adjudication process 
must come to a screeching halt despite reopening because a 
claim that is not well grounded cannot be allowed."  See 
Winters, 12 Vet. App. at 206.  If the claim is well grounded, 
then the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step of a merits 
adjudication.  See Hodge v. West 155 F.3d 1356 (Fed. Cir. 
1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In August 1978, the veteran claimed service connection for 
ulcers.  The evidence before the RO at that time included 
service medical records showing treatment for ulcer disease 
in 1961, and a March 1979 VA examination report reflecting a 
diagnosis of chronic peptic ulcer disease.  

The service medical records show that the veteran's ulcer 
disease was initially discovered in March 1961 when he was 
hospitalized and treated for associated symptoms.  It was 
also noted at that time that the veteran was treated for 
ulcer disease in 1957 or 1958, prior to his April 1959 
enlistment.  Subsequent to the hospital admission, a medical 
officer reported that the veteran had "proved duodenal ulcer 
prior to his entrance into the Marine Corps, but enlisted 
fraudulently by stating that he had no stomach trouble."  
The records also reflected that in September 1962 and March 
1963, the veteran was prescribed an antacid and antispasmodic 
after a negative upper gastrointestinal series in 1962.  His 
remaining service medical records through 1997 show no 
complaints or clinical findings associated with ulcer disease 
and there is no record of further diagnoses of ulcer.

The VA examination of March 1979 included an upper 
gastrointestinal series that showed no evidence of gastric 
ulcer, but there was a mild deformity of the duodenal bulb 
that was suspected to represent scarring from old ulcer 
disease.  

The veteran's claim for service connection for ulcers was 
denied by the RO on the basis that the veteran had an ulcer 
prior to his entrance into service.  The RO found that the 
veteran's ulcer had not been aggravated beyond the natural 
progressive development of the disease, and that his 
treatment during service was ameliorative, therefore he was 
not entitled to service connection.  

The veteran was notified of the October 1979 rating decision 
and furnished notice of appellate rights and procedures, but 
he did not initiate and complete an appeal.  Accordingly, the 
October 1979 determination became final.  38 U.S.C.A. 
§ 7105(c).  

In June 1997, the veteran filed a claim for service 
connection for a stomach ulcer that reportedly began in 
February 1961.  A VA examination report of August 1997 noted 
no current complaints regarding an ulcer that was treated in 
1960 [sic].  The examiner reported a diagnosis of stomach 
ulcer, by history.

Notwithstanding that the VA examination report has not been 
previously considered, it is cumulative of previously 
considered evidence and does not constitute "new" evidence 
for the purposes of reopening the veteran's claim.  The VA 
examination report merely reiterates the veteran's history of 
a stomach ulcer during service, which is not in dispute.  As 
shown in the service medical records, the veteran's ulcer 
existed prior to service and was treated during service, 
without evidence of recurrence.  As the United States Court 
of Appeals for the Federal Circuit recently noted, according 
to the plain language of 38 C.F.R. § 3.156(a), evidence that 
is merely cumulative of other evidence in the record cannot 
be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, slip op. 
at 8-9, No. 99-7019 (Fed. Cir. Feb. 15, 2000).  

Moreover, in response to the veteran's assertion that his 
condition began during service, the RO considered the 
veteran's condition in 1979 in light of the presumption of 
soundness and found that the veteran's preexisting condition, 
which became symptomatic during service, was ameliorated by 
treatment during service and was not subject to service 
connection, and the veteran has not submitted medical 
evidence to show otherwise.  See 38 C.F.R. § 3.306(b).  

Accordingly the Board finds that there is no evidence 
submitted with respect to this claim, which by itself, or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for ulcer disease.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  Thus, it follows that the claim has not been 
reopened.  The Board views the above discussion as sufficient 
to inform the veteran of the elements necessary to reopen his 
claim for service connection.  See Graves v. Brown, 8 Vet. 
App. 522, 524-525 (1996); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 

II.  Service Connection

Generally, applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Further, if a veteran who served in the Republic of Vietnam 
between January 1962 and May 1975 develops certain diseases 
within certain time periods, then service connection for such 
disease based on exposure to Agent Orange will be presumed.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  With respect 
to claims for illness as a result of service during the 
Persian Gulf War, service connection may be established for 
certain chronic disabilities resulting from an undiagnosed 
illness which became manifest either during active service in 
the Southwest Asia theater of operations, or to a degree of 
10 percent or more not later than December 31, 2001.  To 
fulfill the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.    

However, prior to considering the merits of any of the 
veteran's service-connection claims, the Board must determine 
whether the veteran has crossed the threshold of establishing 
that the claims are well grounded.  Statutory law as enacted 
by the Congress charges a claimant for VA benefits with the 
initial burden of presenting evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  A well-grounded claim has 
been defined by the United States Court of Appeals for 
Veterans Claims (Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).   

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness requires the submission of evidence of:  
(1) Active military, naval, or air service in the Southwest 
Asia Theater of Operations during the Persian Gulf War; (2) 
the manifestation of one or more signs or symptoms of an 
undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See 
VAOPGCPREC 4-99 (May 3, 1999).

A.  Service Connection for Hemorrhoids, Jungle Rot and 
Maceration of Toes, and Bunions 

At the outset, the Board finds that the veteran has met the 
minimum requirements for well grounded claims for service 
connection for hemorrhoids, jungle rot and maceration of 
toes, and bunions, under 38 U.S.C.A. § 5107(a).  In that 
regard, the record includes recent medical diagnoses of 
hemorrhoids, tinea pedis, and bilateral hallux valgus.  After 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed 
with regard to the issue and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).

Service medical records show the presence of a small, anal 
tag in October 1986, and again in July 1995.  A VA Agent 
Orange/Persian Gulf Registry evaluation in July 1997 also 
noted the presence of a very small external hemorrhoid, which 
did not appear to be inflamed.  While the August 1997 VA 
examination report did not reveal any hemorrhoids, the 
veteran testified in August 1998 that his hemorrhoids come 
and go.  He further acknowledged that he was never treated 
for hemorrhoids during service but stated that he has had 
them periodically throughout the years with consequent rectal 
bleeding.   

With regard to the claim for "jungle rot," service medical 
records show a May 1984 diagnosis of tinea pedis, a September 
1985 diagnosis of "athlete's foot," an October 1986 
notation of a desquamated area between the 3rd and 5th toes, 
a January 1987 diagnosis of maceration secondary to 
irritation, a September 1987 reference to a fungal growth 
between the toes, and an August 1995 diagnosis of maceration 
between the toes secondary to sweating.  

The service medical records also reflect diagnoses of mild 
hallux valgus in September 1979, early bunions in January 
1992, and both hallux valgus and bunions in October 1996. 

The July 1997 VA Registry evaluation did not indicate any 
maceration of the toes, but the physician noted mild tinea 
pedis in the interdigital spaces of the feet.  An X-ray of 
both feet also indicated bilateral hallux valgus.  The 
physician noted a diagnosis of tinea pedis.

During an August 1997 VA examination, the veteran reported 
that in the past he had jungle rot of the toes and bunions, 
and noted that he did not have any problems at the time of 
the examination.  The physical examination showed no 
excoriation of the toes or feet and the examiner reported 
that jungle rot and maceration of the toes was not found.  
The examiner also noted that bunions were not found.  

During the August 1998 hearing, the veteran stated that the 
"jungle rot" of his feet was under control, and flared up 
only when his feet were not properly dried.  He offered no 
testimony regarding bunions or hallux valgus.

In reviewing the evidence of record, the Board finds that the 
contrasting diagnoses between the July 1997 and August 1997 
VA medical evaluations result in a state of relative 
equipoise such that resolution of reasonable doubt in the 
veteran's favor is warranted with regard to claims for 
service connection for hemorrhoids, jungle rot and maceration 
of the toes, and bunions.  In this regard the Board notes 
that while the VA examiner failed to note hemorrhoids, 
maceration or excoriation of the toes, or bunions, in August 
1997, the service medical records reflect such diagnoses.  
Moreover, in July 1997, a VA physician clearly noted and 
reported diagnoses of a small hemorrhoid, tinea pedis, and 
hallux valgus.  In light of the recent diagnoses, and service 
medical records indicating the presence of such conditions 
during service, the Board finds that entitlement to service 
connection is warranted.  

In sum, there appears to be a state of equipoise between the 
positive evidence and the negative evidence with respect to 
these claims such that VA is required to resolve all doubt in 
the veteran's favor.  The Board notes that while there is no 
diagnosis of "jungle rot," it appears to be a term used by 
the veteran and is considered to be the same condition 
described as maceration and subsequently, tinea pedis.  Thus, 
the Board considers the claim of maceration and "jungle 
rot" to be included as the same condition identified in the 
July 1997 VA Registry evaluation.  Therefore, they are 
included as part of the same disability in the grant of 
service connection for tinea pedis.  

Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that service connection is 
warranted for hemorrhoids, for bilateral tinea pedis, and for 
bilateral hallux valgus.  

B.  Service Connection for Agent Orange and NBC Exposure

The veteran asserts that he was exposed to Agent Orange 
during his service in Vietnam and also was possibly exposed 
to chemical agents during his service in the Persian Gulf.  
He reported that he could not identify a specific disability 
that has occurred as a result of his exposure.

As noted previously, in order to cross the threshold of a 
well-grounded claim, there must be medical evidence of a 
disability that is linked to medical service.  With respect 
to claims for Agent Orange exposure, if the veteran does not 
have one of the diseases identified in 38 C.F.R. § 3.309(e), 
that is associated with exposure to certain herbicide agents, 
there must be medical nexus evidence to link any other 
diagnosed disability to Agent Orange exposure.  38 C.F.R. 
§ 3.303(d).  

With respect to claims for an undiagnosed illness due to 
service in the Persian Gulf, there must be objective evidence 
perceptible to an examining physician, and other, non-medical 
symptoms or indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a).   

For the limited purpose of determining whether the veteran 
has submitted well-grounded claims in this case, the Board 
accepts the veteran's contention that he was exposed to Agent 
Orange during his service in Vietnam and possibly exposed to 
chemical agents in the Persian Gulf.  However, despite his 
assertions, the Board is unable to find any medical evidence 
of a diagnosed disability that is related to exposure to 
Agent Orange.  Likewise, there is no medical evidence of a 
diagnosed disability related to Persian Gulf service, nor are 
there signs or symptoms that are related to Persian Gulf 
service which cannot be attributed to a diagnosed illness.

The veteran's service medical records are without complaint 
or clinical finding regarding any particular condition 
related to exposure to Agent Orange or related to the 
veteran's service in the Persian Gulf.  Moreover, VA 
outpatient records reflect an Agent Orange/Persian Gulf 
protocol evaluation of the veteran in July 1997 that showed 
diagnoses of degenerative joint disease, history of allergic 
rhinitis, mildly increased blood pressure, anemia of 
questionable cause, tinea pedis, mild benign prostatitic 
hypertrophy, and decreased hearing.  There was no medical 
evidence of a disability related to Agent Orange exposure, 
nor objective signs or symptoms which cannot be attributed to 
a known diagnosis.  The veteran reported during his August 
1997 VA examination that he had no specific symptoms related 
to his service in Vietnam and in the Persian Gulf.

With no medical diagnosis of current disability and not 
objective signs and symptoms which cannot be attributed to a 
known disability, the Board must view the claims based on 
Agent Orange exposure and NBC exposure, to include disability 
due to an undiagnosed illness related to Persian Gulf service 
to be not well-grounded. 

C.  Service Connection for Right Ankle Sprain, Left Arm 
Disability, Residuals of Concussion, Rhinorrhea, PTSD, Right 
Elbow Disability and BPH

As noted previously, in order to cross the initial threshold 
of establishing a well-grounded claim for service connection, 
there must be medical evidence of a current disability that 
is linked to service.  In the instant case, the veteran has 
failed to show any currently diagnosed disability with regard 
to a right ankle sprain, left arm pain, residuals of a 
concussion, rhinorrhea, PTSD or a right elbow disability.  He 
also failed to submit medical evidence showing a nexus 
between currently diagnosed BPH and military service

1.  Right Ankle Sprain

Service medical records reveal that the veteran was evaluated 
in March 1962 after he reported that he had experienced 
repeated right ankle sprains over the past two years.  The X-
rays were negative, but the medical officer noted that the 
veteran seemed to have increased lateral instability of the 
lateral collateral ligament.  There is no further reference 
to the right ankle in the remainder of service medical 
records through 1996.  Moreover, the veteran was the subject 
of a June 1996 Medical Evaluation Board (MEB) because of his 
hip arthritis and other orthopedic problems, and there was no 
report of a right ankle sprain or related disability. 

There is likewise no diagnosed disability of the right ankle 
in the VA outpatient medical records.  A July 1997 VA 
evaluation noted no abnormality of the lower extremities, and 
an August 1997 VA examination report reflected full range of 
motion of both ankles with no swelling, redness, tenderness, 
or instability.  X-rays of the right ankle were negative.

The Board notes that consideration was give to the veteran's 
testimony regarding weakness and swelling in his right ankle.  
However, despite his report of symptoms, there is no medical 
evidence to substantiate his statements as there is no 
current diagnosis of a right ankle disability.

2.  Left Arm Disability

The service medical records are also without complaints, 
clinical findings, or diagnosis with reference to the left 
arm.  The veteran has been granted service connection for 
arthritis of the left elbow due to injury during service, but 
there is no medical evidence of injury to the left arm during 
service and no currently diagnosed disability of the left 
arm.  The VA examination report of August 1997 was negative 
for clinical findings regarding the left arm.  The veteran 
stated that the pain was confined to his left elbow.  He 
essentially reiterated that statement in his August 1998 
hearing testimony and noted that his problems were with his 
left elbow.  There is no medical evidence of a diagnosed 
disability of the left arm that is related to service, 
excluding the left elbow, for which service connection has 
already been established.  

3.  Concussion Residuals

The veteran's service personnel records show that he was 
involved in combat during service and is the recipient of a 
Purple Heart with 2 devices.  He has also been granted 
service connection for residuals of shrapnel wounds.  Thus, 
for the purposes of establishing a well-grounded claim, the 
Board accepts as true the veteran's recitation of events that 
he was thrown by a land mine explosion and sustained shrapnel 
wounds.  In fact, service medical records do include a 
reference to a concussion injury.  However, despite the 
concussion injury during service,  there is no medical 
diagnosis of current residuals of the concussion.  

A May 1984 annual evaluation noted that the veteran was post 
concussion from an incident in Vietnam, without sequelae.  VA 
outpatient records show no complaints or clinical findings 
with respect to residuals of a concussion and the July 1997 
VA Registry evaluation, which noted the veteran's history of 
a reported concussion, did not include any diagnosis of 
concussion or residuals.  The VA examination report of August 
1997 indicated a normal physical examination of the head and 
neck and a normal neurological evaluation.  There is no 
medical diagnosis of any residuals of the concussion. 

4.  Rhinorrhea

The veteran's service medical records show a diagnosis of 
chronic rhinorrhea in an October 1994 annual service 
evaluation.  There was also reported a question of rhinorrhea 
versus sinusitis.  A magnetic resonance imaging (MRI) 
conducted in March 1995 to evaluate the reported condition 
showed no evidence of rhinorrhea.  Moreover, while there is a 
notation in January 1997 of treatment for allergic rhinitis 
during service, and further references to a history of 
allergic rhinitis, there is no diagnosis of rhinorrhea after 
the 1995 MRI report.  Most significantly, there is no current 
diagnosis of rhinorrhea.  The July 1997 VA registry 
evaluation noted a history of allergic rhinitis, but found no 
current disability, and a VA examination report of August 
1997 noted that the paranasal sinuses were clear without 
evidence of post nasal drip.  The examiner specifically 
reported that no rhinorrhea was found.  

Thus, as there is no diagnosis of current rhinorrhea, this 
claim is also not well-grounded.  

5.  PTSD

The veteran is also lacking a medical diagnosis of PTSD, thus 
his claim for that condition is not well grounded.  While 
there is no question that the veteran engaged in combat, he 
has no diagnosed psychiatric disability.  Notwithstanding his 
testimony in August 1998 that he does not trust anyone, is 
socially isolated, and has minimal relationships with others, 
the August 1997 VA examination was negative for a psychiatric 
disorder.  The veteran was afforded psychological testing as 
well as a psychiatric examination in August 1997, and a 
diagnosis of PTSD was not made.  The examiner noted that the 
veteran had some mixed personality traits, but there was no 
evidence of PTSD.   

Therefore, notwithstanding the veteran's combat service, 
without a diagnosis of PTSD that is related to service, his 
claim remains not well grounded.

6.  Right Elbow Disability

The service medical records show a report of spurring of the 
right elbow in December 1969 and a diagnosis of lateral 
epicondylitis of the right elbow in November 1994, without 
further complaint or clinical finding regarding the right 
elbow.  There is no further reference to the right elbow in 
any of the service medical records subsequent to the November 
1994 clinical note.  The VA outpatient record of a July 1997 
Registry evaluation and the August 1997 VA examination report 
are without complaint or clinical finding regarding the 
veteran's right elbow.   The veteran offered no testimony 
during his August 1998 hearing regarding any right elbow 
disability.

Accordingly, as there is no medical evidence of a currently 
diagnosed disability of the right elbow, the claim must be 
denied as not well grounded.

7.  BPH

The veteran asserts that his currently diagnosed BPH was 
incurred during service.  However, the Board notes that, 
while the veteran has a current diagnosis of BPH, there is no 
medical evidence to link the condition to service.  Service 
medical records are devoid of any diagnosis of BPH.  The 
veteran reported hematuria in August 1967, after his return 
from Vietnam and was diagnosed as having prostatitis, but 
that was shown to be resolved without further complaint or 
clinical finding, as noted in a May 1984 annual physical 
evaluation.  Moreover, January 1992 and October 1994 annual 
evaluations indicated a normal prostate.  

The VA outpatient records reflect that an initial diagnosis 
of BPH was reported during a VA Registry evaluation in July 
1997.  At that time the veteran's prostate was noted to be 
slightly enlarged, and a diagnosis of mild, benign prostatic 
hypertrophy was reported.  The VA examination report of 
August 1997 also reflected a finding of enlarged prostate and 
a diagnosis of BPH.  During his August 1998 RO hearing, the 
veteran testified that he was treated for a prostate 
infection in 1967 that had not recurred, although he 
continued to have slow, frequent urination.  He offered no 
medical evidence to link his current prostate problem to 
military service and there is no indication that the prostate 
infection noted during service is related to the condition 
diagnosed some thirty years later.  

D.  Service Connection for Presbyopia, Hyperopia, and 
Astigmatism

The service medical records reflect an initial diagnosis of 
"undercompensated presbyopia with normal eye health," in 
July 1985.  Subsequent service medical records show diagnoses 
of presbyopia and compound hypertrophic astigmatism with 
accompanying eyeglass prescriptions.   

The VA examination of August 1997 included an ophthalmology 
evaluation which indicated that the veteran had presbyopia, 
hyperopia, and astigmatism, both eyes.  He was also noted to 
have normal ocular health.

For definitional purposes only, the Board notes that 
presbyopia is a visual condition that becomes apparent, 
especially in middle age, and in which loss of elasticity of 
the lens of the eye causes defective accommodation, and 
inability to focus sharply for near vision.  It therefore may 
be considered a refractive error.  McNeely v. Principi, 3 
Vet. App. 357, 364 (1992).  Presbyopia is defined as 
"hyperopia and impairment of vision due to advancing years 
or to old age."  Hyperopia is defined as "that error of 
refraction in which rays of light entering the eye parallel 
to the optic axis are brought to a focus behind the retina, 
as a result of the eyeball being too short from front to 
back; farsightedness."  An astigmatism is an "unequal 
curvature of the refractive surfaces of the eye."  Dorland's 
Illustrated Medical Dictionary 151, 797, 1349 (28th ed. 
1994).  

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§  3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).  Such is not the case here.  There is no medical 
evidence of disease or injury to the veteran's eyes during 
service.  In June 1982 he was treated for a "probable" 
conjunctival foreign body irritation of the left eye, but 
after further evaluation, no foreign body was found.  There 
was no evidence of residual irritation or further eye 
problem.   

Thus, the veteran's claim for service connection for 
presbyopia, hyperopia and astigmatism are claims based upon 
refractive errors of the eye, and must be denied as a matter 
of law.  Where the law and not the evidence is dispositive of 
the issue before the Board, the claim is denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

E.  Conclusion

In summary, the Board finds that the veteran's claims for 
service connection for disability due to exposure to Agent 
Orange and NBC (to include on the basis of an undiagnosed 
illness), left arm disability, residuals of a concussion, 
rhinorrhea, PTSD, and a right elbow disability are not well 
grounded as there is no currently diagnosed disability with 
respect to each condition identified.  The claim for service 
connection for BPH is also not well grounded because, 
although there is a current disability, there is medical 
nexus evidence to relate the current condition to the 
veteran's military service.  Likewise, the claim for service 
connection for presbyopia, hyperopia and astigmatism must be 
denied as a matter of law as those disorders are not 
considered disabilities for VA compensation purposes.   
 
With regard to all of the claims for service connection, the 
Board is aware of no circumstance in this matter which would 
constitute notice to the VA that relevant evidence may exist 
or could be obtained, which, if true, would serve to render 
plausible the veteran's claims for service connection denied 
herein.  See McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 
1997).  Also, the Board views its discussion above sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection for disability due to 
exposure to Agent Orange and NBC, left arm disability, 
residuals of a concussion, rhinorrhea, PTSD, a right elbow 
disability, and BPH.  See Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  

III.  Increased Ratings

The veteran's claims for increased ratings for chip fracture, 
right foot, and left ankle injury are well grounded.  When a 
veteran is seeking an increased rating, an assertion of an 
increase in severity is sufficient to render the increased 
rating claims well grounded.  38 U.S.C.A. § 5107(a); 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board also notes that the veteran was granted service 
connection for each of these disabilities effective August 
1978, after discharge from his first period of active duty.  
The veteran reenlisted in November 1979 and remained on 
active duty through April 1997.  He was separated from 
service in April 1997 and filed a claim for increased ratings 
in June 1997.

The veteran's claims for increased ratings for:  fractured 
toes of the left foot, bilateral hearing loss, sinusitis, 
arthritis, both hands, arthritis, left hip, and total right 
hip replacement are all appeals from the original assignment 
of a disability evaluation following an award of service 
connection, and, as such, the claims are also well grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  In December 1997, the veteran was granted 
service connection and assigned original ratings for each of 
the noted disabilities effective May 1997.  He  disagreed 
with the assigned ratings and perfected this appeal.  

After reviewing the claims file in its entirety, the Board 
finds that the duty to assist the veteran has been met with 
regard to the above-cited rating issues and that the record 
as it stands allows for an equitable determination of the 
veteran's appeal with respect such issues.  38 U.S.C.A. 
§ 5107(a). 

In assessing the veteran's disabilities, the Board reviews 
the evaluation assigned each condition as determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. §  4.7.


A.  Traumatic Arthritis, Left Elbow

The veteran was granted service connection for traumatic 
arthritis of the left elbow effective August 1978.  His 
service medical records from the second period of active duty 
showed complaints of left elbow pain in December 1982 without 
evidence of pathology.  The medical officer reported 
transient left upper extremity neuropathy.  There is no 
further reference to the left elbow in the remaining service 
medical records covering the period through April 1996.

A VA outpatient X-ray report of March 1979 indicated a 
deformity along the anterior lip of the coronoid process, a 
protuberance along the anterior margin of the distal humerus, 
possibly a small osteochondroma, and a small posterior 
olecranon spur.  The VA examination report of August 1979 
reflected a diagnosis of post-traumatic degenerative changes 
of the left elbow.  The veteran was granted service 
connection and assigned a noncompensable rating.

The veteran's left elbow disability has been evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, which 
refers to traumatic arthritis, and rates arthritis under 
Diagnostic Code 5003.  According to this particular 
diagnostic code, arthritis is rated based upon limitation of 
motion of the affected joint.  Under the applicable 
diagnostic codes (5206 -5209), a 10 percent rating is 
assigned for limitation of flexion of the forearm to 100 
degrees, or limitation of extension of the forearm to between 
45 degrees and 60 degrees.  

With respect to the veteran's current claim, the Board finds 
that while there is no medical evidence of limited motion of 
the left elbow, the X-ray evidence of arthritis, in 
conjunction with the veteran's complaints of pain noted in 
the VA examination report of August 1997, support entitlement 
to a 10 percent rating.  Moreover, during the August 1998 RO 
hearing, the veteran testified that he sometimes had numbness 
from his left elbow to his fingers with a palsy type shaking.  
He also reported that it became very, very painful at times.  
He stated that, generally, he could not straighten out the 
left elbow.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) held in the case of Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991), that painful 
motion of a major joint caused by degenerative arthritis 
(where the arthritis is established by X-ray) is deemed to be 
limited motion and entitled to a minimum 10 percent rating 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion.  See also 38 C.F.R. § 4.59.  Therefore, 
based on the foregoing, a 10 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5003, as applied through Diagnostic 
Code 5010, is warranted for the symptomatology of the 
veteran's service-connected traumatic arthritis of the left 
elbow.

The Board notes further that while the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 are also for consideration, 
they apply only when there is objective medical evidence of 
functional loss due to pain.  In the instant case, the 
veteran has complained of pain in his left elbow, and has 
been assigned a 10 percent rating accordingly.  However, 
there is no objective evidence of additional functional loss 
involving the left elbow such that a rating in excess of 10 
percent is warranted.  See Deluca v. Brown 8 Vet. App. 202 
(1995).   

B.  Chip Fracture, Right Foot and Fourth Toe

The veteran is service-connected for a chip fracture of the 
fourth toe of the right foot, based upon injury during 
service.  He is assigned a noncompensable rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5284, which refers to foot 
injuries.  According to this diagnostic code, a 10 percent 
rating is warranted for moderate impairment and a 20 percent 
rating is warranted for moderately severe impairment.  In the 
instant case, the medical evidence of record does not support 
a compensable rating for the veteran's right foot injury 
under this diagnostic codes as there is no objective evidence 
of residual impairment.  The VA examination report of July 
1997 noted full range of motion of the toes and the X-rays of 
the right foot showed a mild degree of degenerative change at 
the metatarsal phalangeal joints bilaterally, with bilateral 
hallux valgus and an accessory ossicle adjacent to the 
navicular bone.       

The veteran testified in August 1998 that his right foot 
sometimes dropped, causing him to stumble, or that his toe 
would catch on occasion.  He also stated that his feet would 
both swell.  However, while his testimony indicates some 
difficulty with his right foot, the medical evidence does not 
show that there is residual impairment to establish a 
compensable disability of the right foot under Diagnostic 
Code 5284.  

However, while the veteran's testimony does not indicate 
limitation of motion, and there is no medical evidence of 
limitation of motion of any of toes, there is X-ray evidence 
of involvement of arthritis of the metatarsal phalangeal 
joints of the right foot.  According to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, as applied through Diagnostic Code 
5010, which applies to traumatic arthritis, when there is 
absence of limitation of motion, a 10 percent rating is still 
applicable when there is X-ray evidence of arthritis 
involving 2 or more minor joint groups.  As shown in the July 
1997 X-ray report, the veteran has degenerative changes 
involving multiple metatarsal phalangeal joints of the right 
foot such that a 10 percent rating for residuals of a chip 
fracture of the fourth toe of the right foot is warranted.  
Notwithstanding the X-ray evidence of arthritis of the right 
foot, there is no evidence of occasional incapacitating 
exacerbation such that a rating in excess of 10 percent is 
warranted under Diagnostic Code 5003.     

While the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are 
also for consideration, as there is no objective medical 
evidence of functional loss of the right fourth toe due to 
pain, an additional 10 percent rating is not applicable.  See 
Deluca v. Brown 8 Vet. App. 202 (1995).   

C.  Left Ankle Injury

The veteran was granted service connection for a left ankle 
injury effective August 1978 based upon a football injury 
during service.  He is assigned a noncompensable rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, which 
refers to limitation of motion of the ankle.  Under this 
diagnostic code, a 10 percent rating is warranted for 
moderate limitation of motion and a 20 percent rating is 
warranted for marked limitation of motion.  

The July 1997 VA Registry evaluation reflected no complaints 
or clinical findings with regard to the veteran's left ankle.  
The VA examination report of August 1997 indicated full range 
of motion of both ankles without evidence of swelling, 
tenderness, redness, or increased warmth.  The X-ray report 
of both ankles noted no significant bone or joint 
abnormality.  

The veteran offered testimony in August 1998, that he had 
limited range of motion of his left ankle accompanied by 
weakness.  He stated that he used to wear a brace during 
service and also inserted a wedge in his shoe.  He testified 
that he had "very limited" range of motion of his left 
ankle.  

Despite the veteran's testimony regarding his left ankle, the 
preponderance of the evidence is against a compensable rating 
for history of a left ankle injury.  There is no medical 
evidence of any tenderness, limited motion, or degenerative 
change involving the left ankle such that a compensable 
rating is warranted.  Accordingly, the claim for an increased 
rating for the left ankle must be denied.

D.  Fractured Toes of the Left Foot; Bilateral Hearing Loss; 
Sinusitis; 
Arthritis, Both Hands; Arthritis, Left Hip; Right Hip.

Since the appeal of the above-captioned claims are from an 
initial grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, appellate 
review must consider the applicability of "staged ratings" 
based upon the facts found during the time period in 
question.  Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, 
the Board must look to whether a compensable evaluation is 
warranted from the May 1, 1997 effective date of the 
allowance for service connection for each aforementioned 
disability.  Id. 


1.  Fractured Toes, Left Foot

Service medical records reveal that the veteran sustained 
fractures to several toes of his left foot as part of his 
occupation as a Judo instructor during service.  He was 
granted service connection effective May 1, 1997.  The only 
outpatient record prior to the veteran's August 1997 VA 
examination is a July 1997 VA Registry evaluation.  The 
veteran offered no complaints and there were no clinical 
findings regarding the veteran's left foot during this 
evaluation.  The veteran's August 1997 VA examination report 
reflected no specific complaints with regard to the left 
foot.  Physical examination revealed no tenderness, swelling, 
limitation of motion, or deformity of the toes of the left 
foot.  An X-ray showed severe, presumed post-traumatic 
degenerative change along the medial aspect of the 
interphalangeal joint of the left great toe.  There was no 
adjacent soft tissue mass to suggest gout.  The examiner 
reported a diagnosis of fractured toes by history, left foot.   

During his August 1998 hearing, the veteran testified 
regarding pain and swelling of his left foot in the context 
of bunions and the hallux valgus deformity.  He further 
stated that he had pain when he stood still but when he moved 
around the motion "kind of absorbs thing[s]."  He stated 
that he would need surgery for his bunions but he did not 
report any complaints specific to residuals of the fractured 
toes.

The veteran's fractured toes are evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5284 which refers to foot 
injuries.  According to this diagnostic code, a 10 percent 
rating is warranted for moderate impairment and a 20 percent 
rating is warranted for moderately severe impairment.  In the 
instant case, the medical evidence of record does not support 
a compensable rating for the veteran's fractured left toes 
under this particular diagnostic code as there is no 
objective evidence of residual impairment to a moderate 
degree.  The VA examination report of July 1997 noted full 
range of motion of the toes without tenderness or visible 
deformity.  

However, notwithstanding the full range of motion of the 
veteran's toes, as the Board observed earlier, pursuant to 
Lichtenfels v. Derwinski, 1 Vet. App. at 488, arthritis, as 
established by X-ray, which causes painful motion in a major 
joint, is deemed to be limited motion and entitled to a 
minimum 10 percent rating under Diagnostic Code 5003.  See 
also 38 C.F.R. § 4.59.  Thus, as the veteran has severe 
degenerative change along his left great toe, a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003, as 
applied through Diagnostic Code 5010, is warranted for 
traumatic arthritis of the toes of the left foot.

As there is no objective evidence of functional loss of the 
toes of the left foot (exclusive of bunions which have 
already been service-connected), and the veteran has already 
been granted a 10 percent rating for pain and arthritic 
changes, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
are not for consideration.  See Deluca v. Brown 8 Vet. App. 
202 (1995).  

2.  Bilateral Hearing Loss

The veteran was granted service connection for bilateral 
hearing loss effective from May 1997.  In conjunction with 
his claim for an increased rating, he was afforded a VA 
audiological examination in February 1998.  Puretone 
threshold averages were reported to be 29 decibels for the 
right ear and 30 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
for the right ear and 94 percent for the left ear.  The 
diagnosis was slight, high frequency sensorineural hearing 
loss, bilaterally. 

Evaluations of defective hearing for VA rating purposes range 
from non-compensable to 100 percent.  The evaluation is based 
upon organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second.  To evaluate the degree of disability 
in service connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.   

The audiometric findings of the veteran's February 1998 VA 
examination correspond to no higher than Level I hearing in 
each ear.  The findings of this examination are commensurate 
with a noncompensable rating according to the schedular 
criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for 
bilateral sensorineural hearing loss, at any time since the 
award of service connection effective May 1, 1997.

3.  Sinusitis with History of Sinus Wall Rupture

The veteran was granted service connection for sinusitis with 
a history of a ruptured sinus wall, based upon a diagnosis 
during his second period of active duty service.  He was 
separated from service in April 1997.  In July 1997 he was 
afforded a VA Registry evaluation which noted no abnormality 
of the nose or throat and no exudate.  The veteran's VA 
examination in August 1997 noted that the sinus area, 
although tender to palpation, showed no evidence of 
inflammation or infection.  The nasal mucosa was normal and 
there was no post nasal drip.  An X-ray of the sinus showed 
normal paranasal sinuses with diminished pneumatization of 
the right mastoid in comparison with the left.  

The veteran testified during his August 1998 hearing that he 
"had a sinus wall blown out" during his Vietnam service 
when he was hit by an exploding land mine.  He also reported 
that he boxed during service and had his nose banged around 
quite a bit.  He offered no specific testimony regarding his 
sinuses except to say that had more than 2 incapacitating 
episodes a year.  He testified that he had been prescribed 
antibiotics in the past with the last treatment in January 
1998.  

According to 38 C.F.R. § 4.97, Diagnostic Code 6514, a 
noncompensable rating is warranted when sinusitis is detected 
by X-ray only.  A 10 percent rating is indicated for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

After a review of the evidence of record, the Board finds 
that a preponderance of the evidence is against a compensable 
rating for sinusitis with history of a sinus wall rupture.  
Despite the veteran's testimony that he has several 
incapacitating episodes of sinusitis during the year, there 
is no medical evidence to substantiate his claim.  The VA 
examination report showed clear sinuses and there is no VA 
outpatient record of complaints of sinusitis.  There is 
simply no medical evidence to show that the veteran has 
incapacitating episodes of sinusitis such that a compensable 
rating is warranted.  Although the veteran reported recent 
antibiotic treatment, there is no indication of such 
treatment in the claims file.  Further, he reported that he 
has only been treated by VA physicians and has never sought 
private treatment, and the available VA records do not show 
treatment for sinusitis.  Accordingly, the claim for a 
compensable rating for sinusitis at any time since the May 1, 
1997 effective date of service connection must be denied. 

4.  Arthritis, Both Hands

The veteran was granted service connection for both hands 
subsequent to the July 1997 VA examination report which 
reflected a diagnosis of arthritis in both hands.  The X-rays 
indicated mild subtle erosive change at the metacarpal 
phalangeal joints and distal interphalangeal joints of both 
hands, particularly the second, third and fourth digits.  
There was minimal joint space narrowing of the distal 
interphalangeal joints bilaterally.  Carpus and radiocarpal 
joints were noted to be unremarkable and there was no ulnar 
drift seen.  

During his August 1998 hearing, the veteran testified that 
his hands cramped and swelled, particularly if there was any 
sustained gripping as necessary in his practice of Judo.  He 
reported that after 20 seconds or so grasping a bar, his 
hands would automatically give way.  He also stated that if 
he just sat to write, his hands would also cramp up, but he 
sometimes could relieve the cramps by stretching.  He 
reported that these symptoms had been going on for years, and 
that he did not wear rings because it was difficult to get 
them on and off over his swollen joints.  He noted that the 
pain in his hands affected all of his fingers except his 
thumb.  

The veteran's hands have been evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5220, which refers to traumatic 
arthritis and ankylosis of multiple fingers.  Here, the 
medical evidence does not show any ankylosis of any of the 
veteran's fingers such that a compensable rating is warranted 
under this diagnostic code.  The VA examination report noted 
full range of motion of the veteran's fingers and wrists and 
there was no objective evidence of painful motion or 
swelling.  However, as there is X-ray evidence of arthritis 
involving multiple joints of both hands, and an absence of 
limitation of motion, a 10 percent rating is applicable.  
According to 38 C.F.R. § 4.71a, Diagnostic Code 5003, as 
applied through Diagnostic Code 5010, a 10 percent rating is 
warranted when there is X-ray evidence of arthritis involving 
2 or more minor joint groups.  Notwithstanding the X-ray 
evidence of arthritis, there is no evidence of occasional 
incapacitating exacerbation such that a rating in excess of 
10 percent is warranted for arthritis of both hands under 
Diagnostic Code 5003.     

5.  Arthritis, Left Hip

The veteran was granted service connection for arthritis of 
the left hip and assigned a 10 percent rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5255, effective May 
1997.  In February 1998, he underwent a total left hip 
arthroplasty due to severe degenerative joint disease, and 
was assigned a 100 percent total rating through April 1, 
1999, which was reduced to 30 percent thereafter.  While the 
veteran has been assigned a total rating through March 1999, 
the 10 percent rating prior to the surgery remains unchanged.  
As the veteran is presumed to seek the highest possible 
rating for his disability during that time period, the issue 
remains in controversy and the Board will proceed with 
appellate review up through February 11, 1998.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).   

The veteran's left hip disability was evaluated under the 
diagnostic code for traumatic arthritis (DC 5010), as applied 
to impairment of the femur (DC 5255).  According to DC 5255, 
a 10 percent rating is warranted for malunion of the femur 
with slight knee or hip disability.  A 20 percent rating is 
warranted for moderate knee or hip disability and a 30 
percent rating is warranted for marked knee or hip 
disability.  Also for consideration are the diagnostic codes 
referring specifically to limitation of motion.  Under DC 
5252, a 10 percent rating is warranted for limitation of 
flexion to 45 degrees, a 20 percent rating is warranted for 
flexion limited to 30 degrees, a 30 percent rating is 
warranted for flexion limited to 20 degrees and a 40 percent 
rating is warranted for limitation of flexion to 10 degrees.  

As shown by the medical evidence of record, while the 
veteran's left hip disability does not warrant a compensable 
rating under the specific limitation of motion study, the 
evidence does support that a rating in excess of 10 percent 
is warranted.  There are no VA outpatient records regarding 
the condition of the veteran's left hip after separation from 
service in April 1997, until a July 1997 Registry evaluation, 
which referred only to degenerative joint disease of both 
hips.  The August 1997 VA examination report reflected the 
veteran's complaints of pain in both hips and the range of 
motion study showed limitation of flexion of the left hip to 
60 degrees.  An X-ray of the left hip showed severe 
degenerative changes with complete loss of joint space, end-
plate sclerosis and subchondral cyst formation as well as 
some mild lateral subluxation of the left femoral head.  
Subsequent VA outpatient reports noted the veteran's severe 
degenerative joint disease and increased reports of pain, 
leading up to the total left hip arthroplasty in February 
1998.  The veteran offered no testimony regarding his left 
hip during the August 1998 hearing.  

In addition to the X-ray report of August 1997 which showed 
complete loss of joint space in the left hip, the veteran's 
condition was found sufficiently severe to warrant a total 
hip replacement nearly 6 months later.  Thus, under the 
rating criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5255, 
as applied under DC 5010, the Board concludes that the 
evidence warrants an increased disability rating of 30 
percent for marked hip disability from May 1, 1997 to 
February 12, 1998, prior to the total left hip replacement 
surgery.  


6.  Postoperative Total Right Hip Replacement

The service medical records reflect that the veteran's right 
hip was replaced in 1991 due to severe degenerative joint 
disease.  The available VA outpatient records covering the 
period from July 1997 through February 1998 show no 
complaints or clinical findings with regard to the right hip.  
However, the July 1997 VA examination report noted that the 
veteran's right hip flexion was limited to 60 degrees with 
pain during the motion.  The X-ray of the right hip noted 
that the veteran was status post right total hip replacement 
with some lucency along the acetabular component of the 
prosthesis that could relate to granuloma formation.  The 
diagnosis was reported as postoperative total right hip 
replacement.

The veteran offered no testimony regarding his right hip 
during his August 1998 hearing, but provided a statement in 
June 1998 attesting that his right hip is not very useful and 
after the left hip replacement, he cannot run or walk for 
long periods of time without taking breaks.  

The veteran is currently assigned a 30 percent rating for his 
right hip pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5054, which refers to hip replacement.  Under this diagnostic 
code, a 30 percent rating is the minimum available for 
prosthetic replacement of the hip.  A 50 percent rating is 
warranted for moderately severe residuals of weakness, pain, 
or limitation of motion and a 70 percent rating is warranted 
for markedly severe residual weakness, pain, or limitation of 
motion following implantation of prosthesis.  

In reviewing the evidence of record, the Board finds that an 
increased rating of 50 percent is warranted for the veteran's 
right hip replacement.  The VA examination report reflected 
significant limitation of motion accompanied by pain, and the 
veteran has reported that he is prevented from walking for 
any extending length of time indicating some degree of 
weakness.  In that regard, the Board notes that while the 
veteran's condition most nearly approximates the rating 
criteria for a 50 percent evaluation, the medical evidence 
does not indicate that he has markedly severe residuals such 
that a 70 percent rating is warranted.  The available medical 
records show that the veteran's surgery was successful, he 
ambulates without crutches or other ambulatory aids, and he 
has not reported symptoms consistent with markedly severe 
residuals.  Accordingly, the Board finds that the evidence 
supports a 50 percent rating, and no more, for postoperative 
total right hip replacement.  

E.  Conclusion

In summary, the Board finds that the evidence of record 
supports increased ratings for traumatic arthritis of the 
left elbow, a chip fracture of the right foot and fourth toe, 
for fractured toes of the left foot, for arthritis, both 
hands, for arthritis, left hip, and for a total right hip 
replacement.  The Board also finds that the preponderance of 
the evidence is against a compensable rating for a left ankle 
injury, bilateral hearing loss, and for sinsusitis with a 
history of sinus wall rupture.  Moreover, as there is no 
evidence of record that is in relative equipoise with respect 
to the claims for compensable ratings that were denied, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   

The Board notes that, although several increased ratings for 
upper and lower extremities have been awarded to the veteran 
by this Board decision, none of the ratings combined reach 
the maximum level.  There is no rating assigned for any 
extremity that exceeds the rating assigned to that particular 
extremity for an amputation, were an amputation to be 
performed, and thus, there is no violation of the provision 
known as the "Amputation Rule."  See 38 C.F.R. § 4.68.  



ORDER

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for a 
duodenal ulcer.  The veteran's claims of entitlement to 
service connection for a right ankle sprain, disability due 
to Agent Orange exposure, disability due to NBC exposure (to 
include as due to an undiagnosed illness) left arm 
disability, residuals of a concussion, rhinorrhea, PTSD, 
right elbow disability, and BPH are not well-grounded.  
Entitlement to service connection for presbyopia, hyperopia, 
and astigmatism is not warranted.  Entitlement to a 
compensable evaluations for service-connected left ankle 
injury, bilateral hearing loss, and sinusitis with history of 
a sinus wall rupture is not warranted.  To this extent the 
appeal is denied.

Entitlement to service connection for hemorrhoids, for 
bilateral tinea pedis, and for bilateral hallux valgus is 
warranted.  Entitlement to 10 percent ratings for service-
connected traumatic arthritis, left elbow, for service-
connected chip fracture of the right foot and fourth right 
toe, for service-connected fractured toes of the left foot, 
and for service-connected arthritis, both hands, is 
warranted.  Entitlement to a 30 percent rating for service-
connected left hip arthritis, from May 1, 1997 to February 
12, 1998, is warranted, and entitlement to a 50 percent 
rating for service-connected postoperative total right hip 
replacement is warranted.  To this extent, the appeal is 
granted.


REMAND

Disability Evaluations for Right Shoulder, Right Forearm,
Left Thigh, Left Knee, Right Knee and Back Injury.

After a review of the record, the Board is of the opinion 
that further development is necessary with regard to the 
remaining rating issues.  The medical evidence currently of 
record is not adequate to allow for equitable review of the 
underlying claims, and the duty to assist the veteran 
therefore mandates additional development.  

Accordingly, these matters are hereby  REMANDED for the 
following actions:  

1.  Any VA medical records (not already 
in the claims file) pertinent to the 
issues involving the right shoulder, 
right forearm, left thigh, left knee, 
right knee and back injury should be 
associated with the claims file.

2.  The veteran should be scheduled for 
special VA examinations of the right 
forearm, right shoulder, right knee, left 
knee, and back to ascertain the current 
severity of these service-connected 
disabilities.  The claims file should be 
made available to the examiners for 
review in connection with the 
examination, and all indicated special 
studies and tests (including X-ray 
studies) deemed medically advisable 
should be accomplished.  The examiners 
should clearly report all clinical 
findings, including range of motion shown 
on examination, the point (in degrees) 
during range of motion testing when 
motion is limited by pain, and the normal 
ranges of motion.  Further, any evidence 
of additional functional loss due to 
pain, fatigue, incoordination and 
weakness, including during flare-ups 
should be reported.  The examiners should 
also report whether there is evidence of 
recurrent subluxation and/or lateral 
instability of the knees.  Any residuals 
of shell fragment wounds to the right 
arm, left thigh, and both knees should 
also be reported in terms to allow for 
proper rating of any muscle injury. In 
this regard, the examiners should 
evaluate the presence of any entrance and 
exit wounds and report whether there is 
evidence of underlying tendon damage, 
muscle damage, bone or joint involvement.  
The examiners should also evaluate the 
residual scars in reference to the 
underlying structures and report whether 
there is any resulting limitation of 
motion due to scarring.   

3.  After completion of the above and any 
additional development which the RO deems 
necessary, the RO should review the 
expanded record to determine whether 
higher evaluations are warranted the 
disabilities addressed in this remand.  
The veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review.  

The purpose of this remand is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran and his representative are free to 
submit additional evidence and argument in connection with 
the matters addressed in this remand portion of the decision.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals


 

